In an action for a judgment declaring, inter alia, a joint will valid and binding, the *792plaintiff beneficiary appeals from an order of the Supreme Court, Suffolk County, dated June 29, 1978, which denied her motion for summary judgment. Order affirmed, with $50 costs and disbursements. The question of whether the joint will embodies an agreement by each of the testators to dispose of his estate in the manner specified in the will, constitutes a triable issue of fact. Thus, the plaintiffs motion for summary judgment was properly denied. Titone, J. P., O’Connor, Gulotta and Hargett, JJ., concur.